In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 20-1928
CLINTON A. KRISLOV and MICHAEL POWERS,
                                    Plaintiffs-Appellants,

                                 v.

KAREN A. YARBROUGH, Clerk of Cook County, Illinois, et al.,
                                    Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 20 C 469 — Virginia M. Kendall, Judge.
                     ____________________

  ARGUED FEBRUARY 18, 2021 — DECIDED FEBRUARY 22, 2021
                     ____________________

   Before EASTERBROOK, WOOD, and ST. EVE, Circuit Judges.
    EASTERBROOK, Circuit Judge. In March 2020 Clinton Kris-
lov sought to run in the Democratic primary for a position
on the Supreme Court of Illinois. To get on the ballot he
needed 5,050 valid signatures, or 0.4% of the votes cast in the
same district for the same party’s candidate in the most re-
cent gubernatorial election. 10 ILCS 5/7-10(h). He submi`ed
about 9,500 signatures, but many were ruled invalid and his
total fell about 100 short. (Six other candidates passed the
2                                                   No. 20-1928

mark.) Krislov could have protested the election oﬃcials’ de-
cision in state court, which is required by law to render a
prompt decision. 10 ILCS 5/10-10.1(a). Instead he sued in
federal court, contending that Illinois violated the Constitu-
tion by not giving him the beneﬁt of the doubt. Krislov con-
tends that even professional document examiners have an
error rate in authenticating (or not) signatures purporting to
be those of registered voters, and that falling 100 signatures
short of 5,050 is within the margin of error for document ex-
aminers. Krislov also observed that the people who examine
signatures in Illinois are not professionals and doubtless
have higher error rates (though in a large sample false nega-
tives and false positives may oﬀset).
    The district court saw this as a state-law challenge to a
state-law requirement, which Krislov had forfeited by not
using his state remedies. The judge observed that “close
enough for government work” is not an available doctrine in
Illinois, which requires candidates to submit all of the re-
quired signatures. Jackson-Hicks v. East St. Louis Board of Elec-
tion Commissioners, 2015 IL 118929 ¶31 (S. Ct. Ill. Mar. 16,
2015). Someone worried about the inevitable errors in exam-
ining signatures can gather more. Instead of stopping with
0.7% of the votes for the Democratic candidate in the last
race for Governor, Krislov could have gathered 1% of that
number, the be`er to ensure that the signatures deemed val-
id met the 0.4% threshold. The Supreme Court has held that
a state does not violate the Constitution by requiring a
would-be candidate to present signatures equal to 5% of the
total electorate. Jenness v. Fortson, 403 U.S. 431 (1971). A re-
quirement of 0.4% of one party’s turnout in an election is
much lower than 5% of all registered voters, so a candidate
can’t have a constitutional objection to a state law that may
No. 20-1928                                                    3

induce someone to gather 1% of the party’s votes in a recent
election. The federal Constitution does not require states to
ensure that their laws are accurately administered. An error
of state law is just that—an error of state law. See, e.g., Snow-
den v. Hughes, 321 U.S. 1, 11 (1944); Davis v. Scherer, 468 U.S.
183, 192–96 (1984); Nordlinger v. Hahn, 505 U.S. 1, 16 n.8
(1992).
   By the time the case had been briefed and argued in this
court, the election was over. That poses the question whether
the suit, which seeks only injunctive relief, is moot. Krislov
contends that there is a “public interest” exception to the re-
quirement that a suit remain justiciable at all times, but he
does not cite any federal source for this supposed exception.
Accurate adjudication always is in the public interest—as is
accurate administration of state law—but that does not mean
that federal courts can proceed even if the plaintiﬀ lacks
standing or the proposed remedy would not redress the
plaintiﬀ’s injury. State courts may be authorized to act in the
absence of a live controversy; federal courts are not.
   Consider Carney v. Adams, 141 S. Ct. 493 (2020). The Su-
preme Court granted review to resolve a dispute about the
constitutionality of Delaware’s requirement that its judicial
system reﬂect partisan balance—that no more than a bare
majority of judges belong to one political party and that, for
three courts, all judges be either Democrats or Republicans.
But the Court did not reach the merits. James Adams, the
plaintiﬀ, switched his registration to Independent so that he
could try to contest the state’s rules. But he could not show
any prospect of appointment to any of the courts in the fore-
seeable future, no ma`er his party aﬃliation, so the Court
held that he lacks standing and dismissed the suit without
4                                                  No. 20-1928

reaching the merits. If there were a “public interest” excep-
tion to the justiciability rules, the Court would have decided
the constitutionality of Delaware’s laws. But there isn’t, so it
didn’t.
    Krislov, unlike Adams, is ready, willing, and able to run
for judicial oﬃce in the future. But whether he will be aﬀect-
ed by the 0.4% signature requirement (or the means by
which Illinois administers it) is uncertain. To contest that re-
quirement now, in the absence of a ﬁght about how it aﬀects
a run for oﬃce, Krislov must satisfy the requirements of the
doctrine under which a dispute does not become moot if it is
capable of repetition yet bound to evade review. See, e.g.,
Meyer v. Grant, 486 U.S. 414, 417 n.2 (1988). He says that this
dispute is capable of repetition because hundreds of candi-
dates need to gather signatures in every election cycle, and
some of those signature-gathering eﬀorts are sure to fall just
short. But the question is not whether the issue will ma`er to
someone, but whether it will ma`er to him, in particular. See
Weinstein v. Bradford, 423 U.S. 147 (1975).
    For this dispute to recur with respect to Krislov, he has to
run again. We accept his word that he will do so—though
there may not be another opening in the First District, where
Krislov resides, until 2028. (Justices of the Supreme Court of
Illinois are elected from districts for ten-year terms. The term
of one Justice from the First District expires in 2022, but she
is eligible to run for retention, and if she gathers enough
votes her term will be extended until 2032.) We also accept
Krislov’s assertion that other candidates, or their supporters,
are bound to contend that he has not gathered enough valid
signatures. Still, for the current dispute to recur, Krislov
would have to stop short of gathering enough signatures
No. 20-1928                                                  5

(say, 1% of the number cast for a Democrat in the First Dis-
trict in the 2026 gubernatorial election) to be conﬁdent of
surviving a challenge—and, what’s more, the outcome of his
eﬀort would have to come so close to the line (say, 0.4% ±
0.02%) that it would be within the margin of error to be ex-
pected if all signatures were to be ve`ed by professional
document examiners. Krislov has not tried to estimate the
chance that this would occur. That likelihood seems to us as
low as the probabilities deemed insuﬃcient in Carney and
Weinstein.
    Suppose that the signature count in Krislov’s next candi-
dacy again comes quite close to the 0.4% mark. The excep-
tion to the mootness rule also requires that a legal dispute be
incapable of review when it next arises. Contests to the
number of signatures raised to get on the ballot are routinely
resolved before ballots are printed. The dispute about Kris-
lov’s own candidacy was resolved in 2020 by the Cook
County Oﬃcer’s Electoral Board with time to spare, and
Krislov was entitled to prompt review in state court. He told
us at oral argument that he abjured state court because he
was sure that he would lose. Yet having a dim view of one’s
prospects diﬀers from inability to obtain timely review.
    Because the 2020 election season is over, Krislov is enti-
tled to decision in federal court only if the legal issues that
arose in 2020 are both capable of repetition with respect to
Krislov personally and bound to evade judicial review if
they recur. He has not satisﬁed either of these requirements,
so this litigation is moot. We vacate the judgment of the dis-
trict court and remand with instructions to dismiss for lack
of a justiciable controversy.